Exhibit 10.1

EXECUTION VERSION

CONSENT AND AMENDMENT NO. 5

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

CONSENT AND AMENDMENT NO. 5 TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated
as of September 24, 2010 (this “Agreement”), among X-RITE, INCORPORATED, a
Michigan corporation, and successor by merger to OTP, Incorporated, X-Rite Ma,
Incorporated, Monaco Acquisition Company, Holovision Acquisition Company and
Pantone India, Inc. (the “Company”), X-RITE GLOBAL, INCORPORATED, a Michigan
corporation (“X-Rite Global”), X-RITE HOLDINGS, INC., a Michigan corporation
(“X-Rite Holdings”), XR VENTURES, LLC, a Michigan limited liability company (“XR
Ventures”), GRETAGMACBETH, LLC, a Delaware limited liability company
(“GretagMacbeth”), PANTONE LLC, a Delaware limited liability company
(“Pantone”), PANTONE ASIA, INC., a Delaware corporation (“Pantone Asia”),
PANTONE GERMANY, INC., a Delaware corporation “Pantone Germany”), PANTONE JAPAN,
INC., a Delaware corporation (“Pantone Japan”), PANTONE U.K., INC., a Delaware
corporation (“Pantone UK”), the other Persons party hereto that are designated
as a “Credit Party” on the signature pages hereof (such Persons, together with
the Company, X-Rite Global, X-Rite Holdings, XR Ventures, GretagMacbeth,
Pantone, Pantone Asia, Pantone Germany, Pantone Japan and Pantone UK are
referred to herein each individually as a “Credit Party” and collectively as the
“Credit Parties”), FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation (in its individual
capacity, “Fifth Third”), as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for certain financial institutions from time to time party thereto (each
a “Lender” and collectively the “Lenders”), and the other LENDERS signatory
hereto.

WITNESSETH:

WHEREAS, the Company, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain First Lien
Credit and Guaranty Agreement dated as of October 24, 2007 (as the same has been
amended pursuant to (a) that certain Forbearance Agreement and Consent, Waiver
and Amendment No. 1 to First Lien Credit and Guaranty Agreement dated as of
August 20, 2008, (b) that certain Consent and Amendment No. 2 to First Lien
Credit and Guaranty Agreement and Amendment No. 1 to Pledge and Security
Agreement (First Lien) dated as of August 18, 2009, (c) that certain Amendment
No. 3 to First Lien Credit and Guaranty Agreement dated as of December 17, 2009,
and (d) that certain Consent and Amendment No. 4 to First Lien Credit and
Guaranty Agreement dated as of March 5, 2010, is currently being amended and may
further be amended, amended and restated, extended, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”; capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement);

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have agreed to make,
and have made, certain Loans and other extensions of credit to the Company, and
(b) each Credit Party (other than the Company) has guaranteed all existing and
future Obligations of the Company and the other Credit Parties;

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

WHEREAS, the Company and the other Credit Parties have requested that the
Administrative Agent, the Collateral Agent and the Requisite Lenders (a) consent
to the repayment in full in cash by the Company of all Second Lien Indebtedness
(the “Second Lien Indebtedness Redemption”), and (b) amend the Credit Agreement
in certain respects, in each case in accordance with the terms and subject to
the conditions set forth herein; and

WHEREAS, the Administrative Agent, the Collateral Agent and the Requisite
Lenders agree to accommodate such requests of the Company and the other Credit
Parties, in each case on the terms and subject to the conditions herein set
forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Consent to Second Lien Indebtedness Redemption. Effective as of the
Fifth Amendment Effective Date, upon satisfaction of the conditions set forth in
Section 3 of this Agreement, and notwithstanding anything to the contrary
contained in the Credit Agreement (including, without limitation, Section 6.5 of
the Credit Agreement) or any other Credit Document, Administrative Agent, the
Collateral Agent and the Lenders signatories hereto hereby consent to the Second
Lien Indebtedness Redemption, provided that the effectiveness of the foregoing
consent is subject to the following conditions:

(a) the total amount required to repay in full all of the Second Lien
Indebtedness (together with all accrued and unpaid interest and fees) shall not
exceed $27,500,000 (such amount, the “Second Lien Payoff Amount”);

(b) on a pro forma basis after giving effect to the Second Lien Indebtedness
Redemption (and the borrowing of any Revolving Loans in connection therewith),
the aggregate amount of the Revolving Commitments shall exceed the Total
Utilization of Revolving Commitments by at least $20,000,000 (the “Required
Availability”) and the Company shall have delivered to the Administrative Agent
a certificate in the form of Exhibit A attached hereto certifying that the
Company has the Required Availability;

(c) on a pro forma basis after giving effect to the Second Lien Indebtedness
Redemption, the aggregate amount of the Company’s and its Subsidiaries’ Cash and
Cash Equivalents is not less than $10,000,000 (the “Required Cash”) and the
Company shall have delivered to the Administrative Agent a certificate in the
form of Exhibit A attached hereto certifying that the Company has the Required
Cash;

(d) on a pro forma basis after giving effect to the Second Lien Indebtedness
Redemption, the ratio of (x) Consolidated Total Debt as of the date of the
Second Lien Indebtedness Redemption to (y) Consolidated Adjusted EBITDA for the
most recent four (4) fiscal quarter period ended for which financial statements
are required to have been delivered (and have been so delivered) pursuant to the
terms of the Credit Agreement is less than 3.00 to 1.00 (the “Leverage
Requirement”) and the Company shall have delivered to the Administrative Agent a
certificate in the form of Exhibit A attached hereto certifying that the Company
has satisfied the Leverage Requirement;

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(e) the Second Lien Indebtedness Redemption is consummated no later than
December 31, 2010;

(f) the Second Lien Administrative Agent and the Second Lien Collateral Agent
shall have executed and delivered a payoff letter evidencing the payment in full
in cash of all Second Lien Indebtedness and the termination of all Second Lien
Indebtedness Documents, in form and substance reasonably acceptable to the
Administrative Agent and shall agree that, upon receipt of the Second Lien
Indebtedness Payoff Amount, all Second Lien Indebtedness Liens and any other
liens in favor of the Second Lien Lender Parties shall be automatically
terminated (the “Second Lien Payoff Letter”);

(h) the Company and its Subsidiaries shall have provided evidence to the
Administrative Agent, reasonably satisfactory to the Administrative Agent, that
the Second Lien Payoff Amount has been applied as a prepayment of the Second
Lien Indebtedness (it being understood and agreed that delivery to the
Administrative Agent of the appropriate federal reference numbers shall be
deemed satisfactory evidence); and

(i) no Default or Event of Default shall have occurred and be continuing and no
Default or Event of Default shall arise as a result of the Second Lien
Indebtedness Redemption.

Section 2. Amendments to Credit Agreement. Effective as of the Fifth Amendment
Effective Date, and in reliance on the representations and warranties of the
Company set forth in this Agreement and in the Credit Agreement, as amended
hereby, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined terms and their respective definitions in the correct
alphabetical order:

“Fifth Amendment Agreement” means that certain Consent and Amendment No. 5 to
First Lien Credit and Guaranty Agreement dated as of the Fifth Amendment
Effective Date by and among the Company, the Guarantors, certain other Credit
Parties, the Administrative Agent, the Collateral Agent and the Requisite
Lenders.

“Fifth Amendment Effective Date” shall mean September 24, 2010.

(b) Section 6.1 of the Credit Agreement is hereby amended by deleting
Section 6.1(l) in its entirety and substituting therefor the following language:

“(l) Intentionally Omitted;”

(c) Section 6.2 of the Credit Agreement is hereby amended by deleting
Section 6.2(n) in its entirety and substituting therefor the following language:

“(n) Intentionally Omitted;”

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) Section 6.5 of the Credit Agreement is hereby amended by deleting
Section 6.5(a) in its entirety and substituting therefor the following language:

“(a) Intentionally Omitted;”

(e) Section 6.5 of the Credit Agreement is hereby further amended by deleting
Section 6.5(b) in its entirety and substituting therefor the following language:

“(b) the Company may accrue and cumulate (but not pay in cash, except as set
forth in the proviso below) dividends on the Preferred Stock in accordance with
the terms set forth in the Certificate of Designations (as in effect on the
Second Amendment Effective Date or as amended from time to time as permitted
pursuant to Section 6.18), provided, that, notwithstanding the foregoing, the
Company may pay in cash accrued and unpaid “Quarterly Dividends” (as such term
is defined in the Certificate of Designations as in effect on the Second
Amendment Effective Date) on the Preferred Stock on each “Quarterly Dividend
Payment Date” (as such term is defined in the Certificate of Designations as in
effect on the Second Amendment Effective Date) in accordance with the terms set
forth in the Certificate of Designations (as in effect on the Second Amendment
Effective Date or as amended from time to time as permitted pursuant to
Section 6.18) so long as the following conditions have all been satisfied with
respect to each such Restricted Junior Payment:

(i) immediately before giving effect thereto, no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would arise as a
result of the making of such Restricted Junior Payment;

(ii) on a pro forma basis after giving effect to such Restricted Junior Payment,
the aggregate amount of the Revolving Commitments shall exceed the Total
Utilization of Revolving Commitments by at least $20,000,000 (the “Required
Availability”) and the Company shall have delivered to the Administrative Agent
a certificate in the form of Exhibit M attached hereto certifying that the
Company has the Required Availability;

(iii) on a pro forma basis after giving effect to each such Restricted Junior
Payment, the ratio of (x) Consolidated Total Debt as of the date of such
Restricted Junior Payment to (y) Consolidated Adjusted EBITDA for the most
recent four (4) fiscal quarter period ended for which financial statements are
required to have been delivered (and have been so delivered) pursuant to the
terms of this Agreement is less than 3.00 to 1.00 (the “Leverage Requirement”)
and the Company shall have delivered to the Administrative Agent a certificate
in the form of Exhibit M attached hereto certifying that the Company has
satisfied the Leverage Requirement;

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(iv) on a pro forma basis after giving effect to each such Restricted Junior
Payment, the aggregate amount of the Company’s and its Subsidiaries’ Cash and
Cash Equivalents is not less than $10,000,000 (the “Required Cash”) and the
Company shall have delivered to the Administrative Agent a certificate in the
form of Exhibit M attached hereto certifying that the Company has the Required
Cash;

(v) each such Restricted Junior payment shall be made solely with cash on hand
of the Company, the proceeds of Indebtedness permitted pursuant to
Section 6.1(k) and/or with the proceeds of Revolving Loans; and

(vi) the sum of the aggregate Restricted Junior Payments permitted (x) in any
Fiscal Year of the Company shall not exceed $6,800,000 and (y) during the term
of this Agreement shall not exceed $15,300,000; and”

(f) Exhibits. The Credit Agreement is hereby amended to include new “Exhibit M”
attached hereto immediately following Exhibit L thereto.

(g) General Amendments.

(i) Anything contained in the Credit Agreement or the other Credit Documents to
the contrary notwithstanding, effective on the Fifth Amendment Effective Date
upon the consummation of the Second Lien Indebtedness Redemption, the parties
hereto hereby acknowledge and agree that: (i) all Second Lien Indebtedness shall
have been paid in full in cash and shall no longer be deemed outstanding;
(ii) no additional Second Lien Indebtedness shall be incurred by the Credit
Parties; and (iii) any references in the Credit Agreement or the other Credit
Documents to any actions required to be taken, or consents required to be
granted, by the Second Lien Lenders and/or the Second Lien Agents shall be
deemed deleted from the Credit Agreement and each other Credit Document and
shall be of no further force and effect.

(ii) For purposes of clarification, the making of any Restricted Junior Payment
pursuant to Section 6.5(b) of the Credit Agreement shall (x) not constitute
“Consolidated Interest Expense” for any purpose under the Credit Agreement and
(y) not cause or otherwise result in a reduction of Consolidated Excess Cash
Flow in any Fiscal Year.

Section 3. Conditions to Effectiveness of this Agreement. Notwithstanding
anything to the contrary set forth herein, this Agreement shall become effective
upon satisfaction in a manner reasonably satisfactory to the Administrative
Agent of each of the following conditions:

(a) the delivery to the Administrative Agent of this Agreement executed by each
Credit Party, the Administrative Agent and the Requisite Lenders;

(b) the delivery to Administrative Agent of a fully executed Second Lien Payoff
Letter;

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c) the Company shall have paid to the Administrative Agent in immediately
available Dollars, for the benefit of each Lender who has delivered an executed
signature page to this Agreement on or prior to 5:00 P.M., New York City time,
on September 24, 2010 (collectively, the “Signing Lenders”), a non-refundable
fee in an aggregate amount equal to .20% of each such Signing Lender’s Revolving
Commitment and the outstanding principal balance of the Term Loans held by each
such Signing Lender, which fee shall be non-refundable for any reason and fully
earned and payable as of the date hereof;

(d) the Company shall have paid all fees then due and payable to the
Administrative Agent pursuant to the Credit Documents and, to the extent
invoiced by the Administrative Agent not less than two (2) Business Days prior
to the Fifth Amendment Effective Date, shall have reimbursed the Administrative
Agent for all reasonable costs and expenses incurred by the Administrative Agent
in connection with this Agreement, including, without limitation, the
preparation, negotiation and execution of this Agreement (including reasonable
attorney’s fees of counsel to the Administrative Agent);

(e) the accuracy of the representations and warranties contained in Section 4
hereof; and

(f) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

The “Fifth Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 3 have been satisfied.

Section 4. Representations and Warranties.

To induce the Agents and the Lenders to enter into this Agreement, each Credit
Party hereby represents and warrants to the Agents and Lenders that as of the
date hereof:

(a) each of the representations and warranties made by such Credit Party
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Agreement and the Credit Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to the

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, any of the Organizational Documents of the
Company or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government binding on the Company or any of its
Subsidiaries, except, to the extent that any such violations could not singly or
in the aggregate reasonably be expected to have a Material Adverse Effect;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, except to the extent that any such conflicts, breaches
or defaults could not singly or in the aggregate reasonably be expected to have
a Material Adverse Effect; (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties and Second Lien
Indebtedness Liens contemplated by the Corresponding Second Lien Amendment); or
(iv) require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation of Company or any of
its Subsidiaries, except for such approvals or consents that were obtained on or
before the date hereof and disclosed in writing to the Administrative Agent
except for any such approvals or consents the failure of which to obtain could
not singly or in the aggregate reasonably be expected to have a Material Adverse
Effect;

(e) this Agreement and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of such Credit Party, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

(f) no Default or Event of Default presently exists.

Section 5. Reference and Effect on the Credit Documents.

(a) On and after the Fifth Amendment Effective Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and the other
Credit Documents to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified hereby.

(b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents, as specifically amended or modified by
this Agreement, are in full force and effect and are hereby in all respects
ratified and confirmed.

(c) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agents shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(d) This Agreement is a Credit Document.

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 6. Amendments; Successors and Assigns.

No amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent, the Collateral Agent and the Requisite Lenders and, in the case of any
such amendment or modification, each of the Credit Parties. This Agreement shall
be binding upon the parties hereto and their respective successors and assigns
and shall inure to the benefit of the parties hereto and the successors and
assigns of Lenders. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated to any other Person by any Credit
Party without the prior written consent of the Administrative Agent, the
Collateral Agent and the Requisite Lenders.

Section 7. Agreement Not a Defense.

Each Credit Party agrees that, subject to the terms and provisions of this
Agreement, the agreements of the Agents and Lenders under this Agreement shall
not constitute a defense by the Credit Parties to the exercise by any Agent or
any Lender of any right, power or remedy which such Person may have under or in
respect of the Credit Agreement or any of the other Credit Documents and any
other agreement or document relating thereto (and including rights, powers and
remedies at law, in equity or by statute).

Section 8. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous.

(a) Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement.

(b) Consent of Guarantors. Each of the Guarantors of the Obligations of the
Company under the Credit Agreement that is a party to this Agreement hereby
(a) consents to the terms and provisions hereof, (b) acknowledges that
notwithstanding the execution and delivery hereof, the obligations of each of
such Guarantor are not impaired or affected and its Guaranty continues in full
force and effect, and (c) ratifies, confirms and reaffirms its Guaranty and each
of the Credit Documents to which it is a party.

(c) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Credit
Document as security for or otherwise guaranteed the Company’s Obligations under
or with respect to the Credit Documents, ratifies and reaffirms such guarantee
and grant of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.

(d) Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge each of the Agents, Lenders, and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, which such Credit Party
ever had or now has against any Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of any Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Credit Document on or prior to the date hereof and actually known to such
Credit Party as of the date hereof (it being understood and agreed that nothing
herein shall affect the continued effectiveness of the indemnity provisions set
forth in Section 10.3 of the Credit Agreement).

(e) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any Agent or any Lender at
any time or times hereafter to require strict performance by any Credit Party or
any other Person obligated under any Credit Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

or diminish any right of such Person at any time or times thereafter to demand
strict performance thereof; and no rights of any Agent or any Lender hereunder
shall be deemed to have been waived by any act or knowledge of such Person, or
any of its agents, attorneys, officers or employees, unless such waiver is
contained in an instrument in writing signed by an authorized officer of such
Person and specifying such waiver. Except as otherwise expressly set forth
herein, no waiver by any Agent or any Lender of any of its rights or remedies
shall operate as a waiver of any other of its rights or remedies or any of its
rights or remedies on a future occasion at any time and from time to time. All
terms and provisions of the Credit Agreement and each of the other Credit
Documents remain in full force and effect, except to the extent expressly
modified by this Agreement.

(f) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(g) Acknowledgment of Legal Counsel; Drafting of Agreement. Each Credit Party
represents and warrants that it is represented by legal counsel of its choice,
is fully aware of the terms contained in this Agreement and has voluntarily and
without coercion or duress of any kind whatsoever, entered into this Agreement
and the agreements, documents and instruments, if any, executed in connection
with this Agreement. Each Credit Party further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Agreement.

(h) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(i) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

(j) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY: X-RITE, INCORPORATED, a Michigan corporation, and successor by
merger to OTP, Incorporated, X-Rite Ma, Incorporated, Monaco Acquisition
Company, Holovision Acquisition Company and Pantone India, Inc., as the Company
By:  

/s/ Rajesh K. Shah

Name:  

Rajesh K. Shah

Its:  

Chief Financial Officer

 

OTHER CREDIT PARTIES:

X-RITE GLOBAL, INCORPORATED, a Michigan corporation

X-RITE HOLDINGS, INC., a Michigan corporation

XR VENTURES, LLC, a Michigan limited liability company

GRETAGMACBETH LLC, a Delaware limited liability company

PANTONE LLC, a Delaware limited liability company

PANTONE ASIA, INC., a Delaware corporation PANTONE GERMANY, INC., a Delaware
corporation

PANTONE JAPAN, INC., a Delaware corporation PANTONE U.K., INC., a Delaware
corporation

By:  

/s/ Rajesh K. Shah

Name:  

Rajesh K. Shah

Title:  

Vice President

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation, as Administrative
Agent, Collateral Agent and a Lender By:  

/s/ Scott R. DeMeester

Name:   Scott R. DeMeester Title:   Vice President

 

Consent and Amendment No. 5

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS American International Group, Inc. By: PineBridge Investments LLC its
Investment Manager, as a Lender Galaxy CLO 2003-1, Ltd. By: PineBridge
Investments LLC its Collateral Manager Galaxy IV CLO, Ltd. By: PineBridge
Investments LLC its Collateral Manager Galaxy V CLO, Ltd. By: PincBridge
Investments LLC its Collateral Manager Galaxy VI CLO, Ltd. By: PineBridge
Investments LLC its Collateral Manager Galaxy VII CLO, Ltd. By: PineBridge
Investments LLC its Collateral Manager By:  

/s/ John Wesley Burgess

Name:   John Wesley Burgess Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

SunAmerica Senior Floating Rate Fund, Inc.

as a Lender

By: Wellington Management Company, LLP, as Investment Advisor By:  

/s/ Robert J. Toner

Name:   Robert J. Toner Title:   Vice President & Counsel IVY HILL MIDDLE MARKET
CREDIT FUND, LTD. By: Ivy Hill Asset Management, L.P., its Collateral Manager
By:  

/s/ Kevin Braddish

Name:   Kevin Braddish Title:   Portfolio Manager IVY HILL SENIOR DEBT FUNDING
2007-1 By: IVY HILL ASSET MANAGEMENT, L.P., its Collateral Manager By:  

/s/ Kevin Braddish

Name:   Kevin Braddish Title:   Portfolio Manager Knightsbridge CLO 2007-1
LIMITED By: ACKB LLC, as Investment Manager By: Ivy Hill Asset Management, L.P.,
its Managing Member By:  

/s/ Kevin Braddish

Name:   Kevin Braddish Title:   Portfolio Manager Knightsbridge CLO 2008-1
Limited By: ACKB LLC, as Investment Manager By: Ivy Hill Asset Management, L.P.,
its Managing Member By:  

/s/ Kevin Braddish

Name:   Kevin Braddish Title:   Portfolio Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Allied Irish Banks plc,

as a Lender

By:  

/s/ Gregory J. Wiske

Name:   Gregory J. Wiske Title:   Senior Vice President By:  

/s/ Keith Hamilton

Name:   Keith Hamilton Title:   Assistant Vice President

Bank of America, N.A.,

as a Lender

By:  

/s/ Joshua J. Dunham

Name:   Joshua J. Dunham Title:   Assistant Vice President

CIT CLO I LTD,

as a Lender

By: CIT Asset Management LLC By:  

/s/ Roger M. Burns

Name:   Roger M. Burns Title:   President   CIT ASSET MANAGEMENT

CIT Middle Market Loan Trust III,

as a Lender

By: CIT Asset Management LLC By:  

/s/ Roger M. Burns

Name:   Roger M. Burns Title:   President   CIT ASSET MANAGEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

CIFC Funding 2006-IB, LLC, as a Lender

By its Collateral Manager, Commercial Industrial Finance Corp.

By:  

/s/ Robert C. Milton III

Name:   Robert C. Milton III Title:   Secretary CIFC Funding 2006-II, LLC, as a
Lender By its Collateral Manager, Commercial Industrial Finance Corp. By:  

/s/ Robert C. Milton III

Name:   Robert C. Milton III Title:   Secretary BRIDGEPORT CLO LTD. By:
Deerfield Capital Management LLC, as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President BRIDGEPORT II CLO LTD. By:
Deerfield Capital Management LLC, as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President BURR RIDGE CLO Plus LTD.
By: Deerfield Capital Management LLC as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

CUMBERLAND II CLO LTD.

By: Deerfield Capital Management LLC as its Collateral Manager

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President FOREST CREEK CLO, Ltd. By:
Deerfield Capital Management LLC as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President LONG GROVE CLO, LIMITED By:
Deerfield Capital Management LLC, as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President MARKET SQUARE CLO, Ltd. By:
Deerfield Capital Management LLC, as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President MARQUETTE PARK CLO LTD. By:
Deerfield Capital Management LLC as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President SCHILLER PARK CLO LTD. By:
Deerfield Capital Management LLC, as its Collateral Manager By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Denali Capital LLC, Managing Member of

DC Funding Partners LLC, Investment Manager for

DENALI CAPITAL CREDIT

OPPORTUNITY FUND FINANCING, LTD.,

as a Lender

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
Managing Member of DC Funding Partners LLC, Collateral Manager for DENALI
CAPITAL CLO VI, LTD., as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
Managing Member of DC Funding Partners LLC, Portfolio Manager for DENALI CAPITAL
CLO V, LTD., as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
Managing Member of DC Funding Partners LLC, Collateral Manager for DENALI
CAPITAL CLO VII, LTD. as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
Managing Member of DC Funding Partners LLC, Collateral Manager for Spring Road
CLO 2007-1, LTD., as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

ELK ASSOCIATES FUNDING CORPORATION,

as a Lender

By:  

/s/ Michael Feinsod

Name:   Michael Feinsod Title:   President

GARRISON CREDIT INVESTMENTS I LLC,

as a Lender

By:  

/s/ Brian Chase

Name:   Brian Chase Title:   Chief Financial Officer GE Business Financial
Services Inc. (f/k/a Merrill Lynch Capital, as division of Merrill Lynch
Business Financial Services Inc.), as a Lender By:  

/s/ Marie Mollo

Name:   Marie Mollo Title:   Duly Authorized Signatory General Electric Capital
Corporation, as a Lender By:  

/s/ Marie Mollo

Name:   Marie Mollo Title:   Duly Authorized Signatory GOLUB CAPITAL MANAGEMENT
CLO 2007-1, LTD, as a Lender By: GOLUB CAPITAL MANAGEMENT LLC, as Collateral
Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory GOLUB CAPITAL SENIOR LOAN
OPPORTUNITY FUND, LTD, as a Lender By: GOLUB CAPITAL INCORPORATED, as Collateral
Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): GSCP (NJ), L.P. in its capacity as Collateral Manager on
behalf of each of the following funds as Lenders:

GCS Partners CDO Fund V, Limited

GCS Partners CDO Fund VI, Limited

GCS Partners CDO Fund VIII, Limited

GCS Capital Corp. Loan Funding 2005-1

By:  

/s/ Seth Katzenstein

Name:   Seth Katzenstein Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation, as Administrative
Agent, Collateral Agent and a Lender GULF STREAM-COMPASS CLO 2003-I, LTD By:
Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer GULF STREAM-COMPASS CLO
2005-I, LTD By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer GULF STREAM-COMPASS CLO
2005-II, LTD By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer GULF STREAM-SEXTANT CLO
2006-I, LTD By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer GULF STREAM-RASHINBAN CLO
2006-I, LTD By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer GULF STREAM-COMPASS CLO
2007, LTD By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer NEPTUNE FINANCE CCS, LTD.
By: Gulf Stream Asset Management LLC, as Collateral Manager By:  

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): KATONAH 2007-I CLO LTD, as a Lender By:  

/s/ Daniel Gilligan

Name:   Daniel Gilligan Title:   Authorized Officer   Katonah Debt Advisors,
L.L.C.,   as Manager KOHLBERG CAPITAL FUNDING LLC I, as Lender By:  

/s/ Daniel Gilligan

Name:   Daniel Gilligan Title:   Authorized Officer   Kohlberg Capital
Corporation Lightpoint CLO 2004-1, Ltd., as a Lender By:  

/s/ Richard Newcomb

Name:   Richard Newcomb Title:   Cortland Capital Market Services LLC, as Agent
of Neuberger Berman Fixed Income LLC, the Investment Advisor to Lightpoint CLO
2004-1, Ltd. Confluent 3 Limited. By: Invesco Senior Secured Management, Inc.,
as Investment Manager, as a Lender By:  

/s/ John Hayes

Name:   John Hayes   Authorized Signatory MSIM Peconic Bay, Ltd. By: Invesco
Senior Secured Management, Inc. as Collateral Manager, as a Lender By:  

/s/ John Hayes

Name:   John Hayes   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Qualcomm Global Trading, Inc., as Investment Manager, as a
Lender By:  

/s/ John Hayes

Name:   John Hayes Title:   Authorized Signatory Zodiac Fund – Morgan Stanley US
Senior Loan Fund By: Morgan Stanley Investment Management Inc., as Investment
Manager By: Invesco Senior Secured Management, Inc., as Sub Investment Manager
By:  

/s/ John Hayes

Name:   John Hayes Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

OCTAGON INVESTMENT PARTNERS V, LTD. By: Octagon Credit Investors, LLC \ as
Portfolio Manager OCTAGON INVESTMENT PARTNERS VI, LTD. By: Octagon Credit
Investors, LLC as Collateral Manager OCTAGON INVESTMENT PARTNERS VII, LTD. By:
Octagon Credit Investors, LLC as Collateral Manager OCTAGON INVESTMENT PARTNERS
VIII, LTD. By: Octagon Credit Investors, LLC as Collateral Manager OCTAGON
INVESTMENT PARTNERS IX, LTD. By: Octagon Credit Investors, LLC as Collateral
Manager OCTAGON INVESTMENT PARTNERS X, LTD. By: Octagon Credit Investors, LLC as
Collateral Manager OCTAGON INVESTMENT PARTNERS XI, LTD. By: Octagon Credit
Investors, LLC as Collateral Manager HAMLET II, LTD. By: Octagon Credit
Investors, LLC, as Portfolio Manager, as a Lender By:  

/s/ Donald C. Young

Name:   Donald C. Young   Portfolio Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): By: Pangaea Asset Management, LLC, its Collateral Manager, as
a Lender By:  

/s/ Christopher T. Brown

Name:   Christopher T. Brown Title:   Assistant Secretary By: Sargas Asset
Management, LLC, its Portfolio Manager By:  

/s/ Christopher T. Brown

Name:   Christopher T. Brown Title:   Assistant Secretary

PNC BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Arthur Gray

Name:   Arthur Gray Title:   Senior Vice President

Dryden VII – Leveraged Loan CDO 2004,

as a Lender

By: Prudential Investment Management, Inc., as Collateral Manager By:  

/s/ Brian Juliano

Name:   Brian Juliano Title:   Vice President

Dryden XVIII – Leveraged Loan CDO 2007 Ltd.,

as a Lender

By: Prudential Investment Management, Inc., as Collateral Manager By:  

/s/ Brian Juliano

Name:   Brian Juliano Title:   Vice President T2 Income Fund CLO I, Ltd., as
Lender, By: T2 Advisors, LLC, as Collateral Manager By:  

/s/ Saul Rosenthal

Name:   Saul Rosenthal Title:   President



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE

 

TO: Fifth Third Bank, as Administrative Agent and Collateral Agent (as defined
below)

 

RE: (a) First Lien Credit and Guaranty Agreement, dated as of October 24, 2007
(the “First Lien Credit Agreement”), among X-Rite, Incorporated, a Michigan
corporation (the “Company”), the other Credit Parties (as defined in the First
Lien Credit Agreement) party thereto, Fifth Third Bank, an Ohio banking
corporation and successor by merger to Fifth Third Bank, a Michigan banking
corporation, as administrative agent (the “Administrative Agent”) and collateral
agent (the “Collateral Agent”) for certain financial institutions from time to
time party thereto as lenders (the “Lenders”), and such Lenders party thereto
and (b) Consent and Amendment No. 5 to the First Lien Credit and Guaranty
Agreement, dated as of September 24, 2010 (the “Fifth Amendment Agreement”),
among the Company, the other Credit Parties (as defined in the Fifth Amendment
Agreement) party thereto, the Administrative Agent, the Collateral Agent and the
other Lenders.

 

DATE: September     , 2010

 

 

I,                     , hereby certify that I am a duly elected, qualified and
acting Authorized Officer of the Company and that I am authorized to execute
this certificate on behalf of the Company. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Fifth
Amendment Agreement or the First Lien Credit Agreement (as applicable).

Pursuant to Section 1 of the Fifth Amendment Agreement, I hereby certify, to the
best of my knowledge, on behalf of the Company as follows:

(a) on a pro forma basis after giving effect to the Second Lien Indebtedness
Redemption (and the borrowing of any Revolving Loans in connection therewith),
the aggregate amount of the Revolving Commitments exceeds the Total Utilization
of Revolving Commitments by at least $20,000,000;

(b) on a pro forma basis after giving effect to the Second Lien Indebtedness
Redemption, the aggregate amount of the Company’s and its Subsidiaries’ Cash and
Cash Equivalents is not less than $10,000,000; and

(c) attached here as Schedule A is a calculation of the ratio of
(x) Consolidated Total Debt as of the date of the Second Lien Indebtedness
Redemption (on a pro forma basis after giving effect to the Second Lien
Indebtedness Redemption) to (y) Consolidated Adjusted EBITDA for the most recent
four (4) fiscal quarter period ended for which financial statements are required
to have been delivered (and have been so delivered) pursuant to the terms of the
Credit Agreement (the “Pro Forma Leverage Ratio”) and such Pro Forma Leverage
Ratio is less than 3.00 to 1.00.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand the day and year first above
written.

 

X-RITE, INCORPORATED, a Michigan corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit M

CERTIFICATE

 

TO: Fifth Third Bank, as Administrative Agent and Collateral Agent (as defined
below)

 

RE: First Lien Credit and Guaranty Agreement, dated as of October 24, 2007 (the
“First Lien Credit Agreement”), among X-Rite, Incorporated, a Michigan
corporation (the “Company”), the other Credit Parties (as defined in the First
Lien Credit Agreement) party thereto, Fifth Third Bank, an Ohio banking
corporation and successor by merger to Fifth Third Bank, a Michigan banking
corporation, as administrative agent (the “Administrative Agent”) and collateral
agent (the “Collateral Agent”) for certain financial institutions from time to
time party thereto as lenders (the “Lenders”), and such Lenders party thereto.

 

DATE:                          , 20    

 

 

I,                     , hereby certify that I am a duly elected, qualified and
acting Authorized Officer of the Company and that I am authorized to execute
this certificate on behalf of the Company. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the First Lien
Credit Agreement.

Pursuant to Section 6.5(b) of the Credit Agreement, I hereby certify, to the
best of my knowledge, on behalf of the Company as follows:

(a) on a pro forma basis after giving effect to the Restricted Junior Payment to
be made pursuant to Section 6.5(b) of the Credit Agreement on
                         , 20    , the aggregate amount of the Revolving
Commitments exceeds the Total Utilization of Revolving Commitments by at least
$20,000,000;

(b) on a pro forma basis after giving effect to the Restricted Junior Payment to
be made pursuant to Section 6.5(b) of the Credit Agreement on
                         , 20    , the aggregate amount of the Company’s and its
Subsidiaries’ Cash and Cash Equivalents is not less than $10,000,000; and

(c) attached here as Schedule A is a calculation of the ratio of
(x) Consolidated Total Debt as of                          , 20     (on a pro
forma basis after giving effect to the Restricted Junior Payment to be made
pursuant to Section 6.5 of the Credit Agreement on such date) to
(y) Consolidated Adjusted EBITDA for the most recent four (4) fiscal quarter
period ended for which financial statements are required to have been delivered
(and have been so delivered) pursuant to the terms of the Credit Agreement (the
“Pro Forma Leverage Ratio”) and such Pro Forma Leverage Ratio is less than 3.00
to 1.00.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand the day and year first above
written.

 

X-RITE, INCORPORATED, a Michigan corporation By:  

 

Name:  

 

Title:  

 